Citation Nr: 0633957	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Eligibility for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  The active service dates are verified by the veteran's 
DD Form 214.  In a notice of disagreement (NOD) submitted in 
February 2000, and a statement submitted in April 2000, the 
veteran asserted that he had additional service extending to 
September 1964; however, that service has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating actions of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
service connection for a psychiatric disorder.  It also 
arises from a 1999 RO determination denying the veteran's 
claim for nonservice-connected disability pension.  

In August 2000 and again in April 2001, the Board remanded 
the issue of entitlement to service connection for an 
acquired psychiatric disorder for further development.   


FINDINGS OF FACT

1.  A psychiatric disorder is not shown to have been present 
in service, or for many years thereafter; the preponderance 
of the competent evidence of record is against finding that a 
psychiatric disorder was caused by in-service dental 
treatment or is otherwise related to service.

2.  The appellant in this case did not serve in Vietnam and 
he did not have 90 days consecutive active duty military 
service that began or ended in a period of war.




CONCLUSIONS OF LAW

1. A psychiatric disorder was not incurred or aggravated in-
service, nor may its incurrence be presumed.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2. The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, 
f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002 and 
November 2003 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claims were readjudicated in several 
subsequent supplemental statements of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claims for 
service connection.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the initial May 1996 
decision denying service connection for an acquired 
psychiatric disorder, thus making perfect compliance with the 
timing requirements of 38 U.S.C.A. § 5103 impossible in that 
case.  

The April 2001 Remand, in part, directed the RO to correct 
this oversight.  Since then, the content of the notices 
provided to the appellant have generally complied with the 
requirements of the statute.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  The claims were thereafter readjudicated.  Thus, 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Furthermore, as to the duty to assist, VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  The veteran has been afforded VA examinations 
pertaining to the issue on appeal, and there is no pertinent 
evidence which is not currently part of the claims file. 
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims. 

Regarding the pension issue, the Board believes that the 
disposition of this matter is based upon the operation of 
law.  As discussed below, the appellant did not have wartime 
service required under the law to be eligible for the 
nonservice-connected disability pension.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Regardless, the appellant has been notified of the evidence 
and information necessary to substantiate his claim for a 
nonservice-connected pension.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Specifically, he was notified of the criteria for 
meeting the basic eligibility requirements for VA nonservice-
connected disability pension benefits and of the necessary 
criteria and the reasons that his claim had been denied by 
means of a September 1999 denial letter as well as through 
the discussion in the October 2004 statement of the case, and 
supplemental statements of the case in September 2005 and 
January 2006.  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion could 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  

Because it has not been established that the appellant had 
wartime service, and since there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. 
§ 3.159(d)(1).  The determination regarding this issue hinges 
upon the threshold determination as to whether the appellant 
has wartime service, and in this regard the evidence of 
record (his DD Form 214) has indicated that he does not have 
the requisite service.  No amount of notice from VA can 
change the appellant's status as a veteran without active 
duty service for 90 consecutive days beginning or ending in 
period of war.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless.

In the circumstances of this issue, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant regarding this 
issue.  Further development and further expending of VA's 
resources are not warranted.

Service connection for a psychiatric disorder

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, records form the Social 
Security Administration Additionally (SSA), VA medical 
records, VA examination reports, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, 
however, the veteran was not treated for psychiatric problems 
during service and psychiatric problems were not shown until 
many years thereafter.  As such, the provisions for 
presumptive service connection are not applicable. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, the veteran claims that he currently suffers from a 
psychiatric disorder as a result of dental treatment while in 
Marine Corps boot camp.  He contends that he had all of his 
upper teeth extracted after one week in service, and that 
this caused his psychiatric disorder. 

Service medical records do indicate that the veteran had 
teeth removed during service.  On the June 1960 pre-
enlistment examination the veteran's teeth were not charted.  
After one week of service, on July 6, 1960, his teeth were 
charted and teeth numbers 1, 5, 7, 11, 12, and 16 through 20 
were noted to be missing.  On an Airborne training 
examination in December 1962 and on the service discharge 
examination, all of the upper teeth, as well as teeth 17 
through 20, were shown to be missing.  The records do not 
show, nor does the veteran assert that the teeth were removed 
due to dental trauma.  While the veteran had numerous teeth 
removed during service, review of service medical records 
does not reveals any complaints or findings indicative of a 
psychiatric problems during service or at separation from 
service.  Subsequent to service, the medical records do not 
document treatment for psychiatric problems (identified as 
depression, anxiety, adjustment disorder, and personality 
disorder) until the 1980's.  The veteran submitted his claim 
for service connection in 1995, shortly after separation from 
his wife.  With no showing of psychiatric problems during 
service, at separation, or for years thereafter, service 
connection based on a showing of inservice incurrence of a 
psychiatric disorder and continuity of treatment since 
service is not warranted.   

As noted above, even though a psychiatric condition was not 
shown until years after service, service connection may still 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Critical for such a determination is 
competent medical evidence showing that the veteran now has a 
psychiatric condition that is related to service.  As is 
explained below, the preponderance of the evidence is against 
such a finding.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board cannot make its own independent 
medical determinations and there must be plausible reasons 
for favoring one medical opinion over another.  Evans v. 
West, 12 Vet. App. 22, 30 (1999). 

In this regard, the Court has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  This guidance is particularly 
pertinent to the evidence in this case.

With the above criteria in mind, the Board finds that the 
record includes medical evidence showing that the veteran has 
been treated for psychiatric problems including depression, 
anxiety, adjustment disorder, and personality disorder since 
the 1980s, and that the veteran is now seriously disabled as 
a result of his depression; however, there is no clear 
medical opinion as to a relationship between his psychiatric 
problems and the removal of the veteran's teeth in service.  
Nor is there any opinion linking the veteran's psychiatric 
symptoms to any other aspect of his period of service.   

On review of the medical evidence on file relating to the 
etiology of the veteran's psychiatric problems, the Board 
finds, as is explained below, that the medical evidence 
weighs heavily against the veteran's claim that his 
psychiatric problems first shown in the 1980s are related to 
inservice teeth extraction in the early 1960s.

Initially, we note that the veteran has submitted several 
statements from medical professionals that appear to support 
the veteran's claim, however, none of them offer any direct 
medical opinions based on evidence to link his psychiatric 
problems to service.  In an October 1997 letter, H. I. C., 
D.D.S., stated: "I cannot make an informed decision as to 
the validity of extracting his teeth.  There is not enough 
information to say they should or should not have been 
extracted."  In a January 1998 letter R. C., LICSW, noted 
that the veteran had been treated by him since October 1995 
for major depression.  RC went on to document the veteran's 
reports to him that he believed his psychiatric problems were 
related to the removal of his teeth during service.  RC 
stated that the veteran reported to him that while in boot 
camp a military dentist pulled out all his top teeth.  He 
noted that the veteran reported never being given an 
explanation as to why the teeth were removed and that that 
the veteran stated further other treatment options, such as 
root canals which would save some of his healthy teeth, were 
never discussed.  RC reported that the veteran believed he 
was violated by the Marines, and that the veteran asserted 
that this incident damaged his trust in people and authority 
in general which in turn may affect his mental health to this 
day.  RC stated that the veteran reported that the negative 
impact on his social confidence has affected intimate 
relationships and his ability to pursue them leaving him 
alone and feeling like a second class citizen.

As to these statements, the Board notes that the 1997 
statement from the dentist does not discuss the etiology of 
the veteran's psychiatric problems.  While the January 1998 
statement from RC discusses etiology, RC expressly noted in 
that statement that his knowledge of the veteran's history 
was from the veteran himself. Because his notations of such 
history are essentially bare transcriptions of lay history 
unsupported by medical evidence or commentary from the 
medical professional, they are not competent medical evidence 
that the veteran's current psychiatric problems are related 
to his service.  LeShore v. Brown, 8 Vet. App. 406 (1995).   
[The Board also notes that the record contains a January 1998 
progress note from RC indicating that he spoke with the 
veteran about the letter he was writing for VA compensation 
purposes and that he informed the veteran that he could not 
write that the veteran's depression was secondary to his 
teeth being pulled in service, but could write that it was a 
contributing factor.]

Even if the veteran's social worker believed the veteran's 
tooth extraction during service was factor contributing to 
the veteran's current psychiatric disorder (although this was 
not stated in the January 1998 letter), the weight of medical 
evidence on file is against such a finding.  Specifically 
noted in this regard are the extensive and detailed VA 
examinations the veteran has undergone and the opinions 
expressed therein - which considered the opinion expressed by 
the veteran's social worker. 

At a February 1999 VA mental disorders examination, the 
veteran reported that he had no major difficulties in service 
other than the shame and humiliation he experienced after 
having his teeth extracted.  He was unable to discuss in any 
detail of his predential condition prior to service.  The 
examiner noted that the veteran was somewhat aloof and 
defensive.  He appeared to be of average intelligence.  His 
speech was slow with a retarded pace.  Affect was depressed, 
withdrawn, and sullen.  His memory was rather vague and it 
was difficult to get specific information about his 
background.  He reported being treated for depression by a 
psychiatrist and a social worker at the Wing Hospital, 
Warren, Massachusetts.  The diagnosis was major depressive 
disorder.  The examiner opined that the veteran had a 
lifelong core of depression.  Specific to the instant matter, 
the Board points out that the examiner discussed the 1998 
statement from RC, finding that "[a] social worker's opinion 
as a therapist is different from a scientific statement based 
on literature."  The examiner went on to state find that 
"[r]emoval of teeth in itself is not considered to be a life 
stressor that would have lasting enduring chronic 
depression" and that "[e]ndontic treatment was not a major 
focus at the time the vet was in boot camp".  

At a March 2003 VA mental disorders examination, the examiner 
noted he was asked to determine whether or not the veteran's 
psychiatric disability was related to his loss of teeth.  The 
examiner noted that he was the same examiner who interviewed 
the veteran in February 1999.  He noted that the veteran was 
much more elusive in this examination than he had been in the 
earlier one.  The veteran had extreme difficulty remembering 
simple details of his life.  In fact he was vague about all 
the requested information.  He was extremely aloof and 
defensive.  He appeared to be of average intelligence.  
Speech was slow and retarded; memory was rather vague and it 
was difficult to get specific information about his 
background.  He was a depressed, withdrawn, and agitated 
individual, with hypochondriacal tendencies.   When asked 
about the removal of his teeth in service, the veteran stated 
that they should have been able to save his teeth.  He could 
not remember receiving any dental treatment prior to service.  
The VA examiner provided his medical opinion that "[t]he 
likelihood of removal of teeth inducing a major depressive 
disorder does not appear congruent at this time."  The 
examiner noted that the veteran was able to cope very well in 
the military with his dentures, and that after service he was 
able to go to prep school, attend college and obtain 
employment.  The examiner found that the veteran did not have 
a life-threatening stressor in the removal of teeth, and 
noted that the veteran's obsession with his dental problem 
may well be a displacement or other psychiatric emotional 
issues.   

In a January 2005 addendum to the March 2003 VA mental 
disorders examination, the examiner added the following 
statement: 

It is unlikely that the veteran's severe 
mental illness was caused by his removal 
of teeth in the service.

Extensive medical and psychiatric treatment records are of 
file.  These show treatment (beginning in the mid-1980s and 
consistent treatment since the 1990's)  for numerous 
disabilities including severe depression and anxiety 
disorders.  The psychiatric complaints appear to have begun 
in the mid 1980s.  Prior to then there are no psychiatric 
treatment records of file.  Significantly, the files contain 
no medical opinions which link a psychiatric disorder to any 
service connected disability or to his period of service.  To 
the contrary, many of the VA and private psychiatric 
treatment records note the veteran is suffering from 
psychiatric problems related to marital problems, bankruptcy, 
and employment problems.  Most importantly, as discussed 
above, the preponderance of the medical evidence of record 
weighs heavily against the veteran's claim that his 
psychiatric problems are related to his inservice dental 
treatment 

The appellant's assertion linking his psychiatric disorder to 
his dental treatment in service amounts to a medical opinion.  
There is, however, no indication that the appellant has 
medical training or expertise.  As a lay person he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a psychiatric disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, no competent 
medical evidence has been presented showing that a 
psychiatric disorder was in any manner related to his dental 
treatment in service.  For the foregoing reasons, the claim 
of entitlement to service connection for a psychiatric 
disorder must be denied.

The Board considered the applicability of the benefit-of-the-
doubt doctrine, however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1991).

Eligibility for VA disability pension benefits

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" 
is defined as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the veteran's personnel records from the United 
States Marine Corps show that he entered active service on 
June 29, 1960, and was discharged from active service on June 
28, 1964.  Findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No other 
military service is reported, and the veteran has not 
disputed the service department's report of his service 
dates.  However he argued that he initially extended his 
service period to September 1964 to participate in airborne 
training.  He subsequently did not meet the physical 
requirement and thus was discharged in June 1964.

The qualifying period of war for consideration in this case 
is the Vietnam era.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3). The Vietnam era is 
the period beginning on February 28, 1961, and ending on May 
7, 1975, in the case of a veteran who served in the Republic 
of Vietnam during that period; and in all other cases, the 
period beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  

In this case, the veteran did not serve in Vietnam, as such 
the period of war began on August 5, 1964, six weeks after 
his separation from service, and thus he did not serve during 
a period of war as defined by law or regulation.  There is no 
provision of law or regulation that provides for the payment 
of pension on the basis of peacetime service, even if the 
discharge was due to a disease or disability during such 
service.  VA cannot pay benefits unless authorized by 
Congress.  OPM v. Richmond, 496 U.S. 414, 426 (1990).

There is nothing to change the fact that, the veteran, had no 
wartime service and is thus ineligible for pension benefits.  
See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the 
veteran's claim for nonservice-connected pension benefits, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Basic eligibility for nonservice-connected pension benefits 
is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


